.   -




                     THE        ADTTORNEY                   GENERAL
                                     OFTEXAS                            @P
                                 A~~~IN.TEXAR           78711




        The Honorable Maurice S. Pipkin                      Opinion H- 57
        Executive Director
        State Judicial Qualifications Commission             Re:     Whether a hearing
        P. 0. Box 12265, Capitol Station                             before a Master
        Austin,  Texas 78711                                         cmnes under Rule
                                                                     254 of the Texas
                                                                     Rules of Civil
        Dear Mr.   Pipkin:                                           Procedure?

              As executive director of the Judicial Qualifications           Commission   you
        have requested the opinion of this office on the question:

                            “Does a hearing before a master pursuant
                     to the Rules for the Removal or Retirement  of
                     Judges come under Rule 254 of the Texas Rules
                     of Civil Procedure?  ”

               Rule 254, appearing also as Art. 2168a, V. T. C. S., as amended by
        H. B. 264 by the 63rd Legislature,    makes a continuance of the cause man-
        datory “[i]n all suits, either civil or criminal,  or in matters of probate,
        pending in any court of this State and in all matters ancillary  to such suits
        which require action by or the attendance of an attorney . . . ” when~it
        appears by affidavit that any party applying for the continuance,    or any
        attorney for any party is or will be in actual attendance  at a Legislative
        Seseion.

                In our opinion, a Texas Rule of Civil Procedure       providing for Legis-
        lative continuance has no application to a hearing before a Master in the
        course of proceedings       conducted by the Judicial Qualifications   Commission.
        Article   5, $ I-a (11) of the Constitution of Texas provides:

                             “The Supreme     Court   shall by rule provide     for
                     the procedure   before   the Commission,      Masters     and




                                                 p.   243
The Honorable    Maurice   S.   Pipkin,    page 2 (H-57)




             the Supreme Court.        Such rule shall afford to any
             person.     . . against whom a proceeding is instituted
             to cause his retirement       or removal,    due process   of
             law..     . . Due process     shall include the right to
             notice, counsel,     hearing,   confrontation   of his accu-
             sers,   and all such incidents of due process upon
             proof of which a penalty may be imposed. ”

       The Supreme Court has exercised       this constitutional authority by
promulgating    and adopting the Rules For The Removal or Retirement         of
Judges.   Our courts have held that when the Constitution grants certain
powers,   and the means by which these powers can be exercised         are pre-
scribed,   such means are exclusive    of all others.    Crabb v. Celeste In-
dependent Schoql Dist.,    146 S.W. 528 (Tex. 1912); City of Fort Worth v.
Howerton,    236 S.W.2d 615 (Tex. 1951); White v. State, ~440 S. W. 2d
660 (Tex. Crim.    1969).

      Since the Constitution has vested rule-making   authority for the
Commission    in the Supreme Court, we believe the only rules having force             -7
and effect in proceedings   before a master appointed by the Commission
are those expressly   adopted by the Court.

       Rule 15, “Extension of Time” in the Rules           for the Removal   and Re-
tirement of Judges controls your question:

                    “The chairman of the Commission        may extend
             for pe’ridds not to exceed 30 days in the aggregate the
             time for fi,ling an answer,    for the commencement      of
             a hearing before the Commission,        and for filing a
             statement of objections    to the report of a master, and
             a master may similarly      extend the time for the corn-
             mencement     of a hearing before him. ”

      In our opinion Rule 15 limits the extension of time for a hearing before
a master to 30 days in the aggregate,   and this extension is discretionary,
not mandatory.




                                          p.   244
r
     The Honorable   Maurice   S.   Pipkin,    page 3 (H-57)




            We have considered    Rule 7 “Hearing” which requires that “[a]t the
     time and place set for hearing,     the Commission,     or the master,   shall
     proceed with the hearing as nearly as may be according to the rules of
     procedure   governing the t:rial of civil causes of this State. ” A close
     reading of Rule 7 discloses    that it was intended to govern. proceedings
     during a hearing before a Master,       and not questions concerning when
     the hearing should take place or for how long a period a hearing may be
     postponed.    This is the on:ly possible interpretation   of the language
     11. . . the master,   shall proceed with the hearing. ”

                                     SUMMARY

                        Rule 254 of the Texas Rules of Civil Procedure
                 does not require continuance of a hearing before a
                 Master in proceedings     instituted against a judge by
                 the Judicial Qualifications    Commission,    where the
                 attorney for the judge is in attendance at a Legisla-
                 tive Session.   The Supreme Court has exercised       its
r‘               constitutional authority to promulgate     rules govern-
                 ing procedure before the Commission        or master and
                 has limited continuances    of a hearing before the master
                 to a period not to exceed 30 days in the aggregate.

                                              Very truly yours,



                                              flzln
                                                  4, P,LL--cY
                                              JOHN L. HILL
                                              A,ttorney General   of Texas
     APPAOVED:




     DAVID M. KENDALL,         Chairman
     Opinion Committee




                                              p. 245